The sole question presented by this appeal is whether or not the provisions of section 173, c. 138, Laws 1931, relating to the exclusion of territory from an independent school district, are applicable to the case of an effort to exclude territory from an independent consolidated school district. The learned trial judge concluded that the section above mentioned had no application in the case of a consolidated district.
The Judges being unanimous in thinking that the conclusion of the trial judge was correct, the judgment appealed from is affirmed.